

115 HR 3092 IH: Permanency for Children Act of 2017
U.S. House of Representatives
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3092IN THE HOUSE OF REPRESENTATIVESJune 28, 2017Mrs. Hartzler (for herself, Ms. Kuster of New Hampshire, and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend part D of title IV of the Social Security Act to require the Secretary of Health and Human Services to modify the Federal Parent Locator Service to improve search functions and include State responsible father registry search functions, and for other purposes. 
1.Short titleThis Act may be cited as the Permanency for Children Act of 2017. 2.FindingsThe Congress finds the following: 
(1)A permanent, stable home is critical for the physical and cognitive development of children, and quickly identifying biological fathers after birth is crucial to providing stable, supportive environments for children of unwed mothers and for permanency for adoptive parents. (2)Responsible father registries, sometimes known as putative father registries, help to speed up the stable placement of children by providing a mechanism to determine whether a biological father has a protectable interest in participating in the placement decisions for a child. 
(3)Thirty-four States have created responsible father registries. (4)Improving the legal mechanisms for finding biological fathers is a necessary step in the progression toward improving permanency for children. 
(5)In 1975, Congress authorized the creation of the Federal Parent Locator Service (FPLS), which is an assembly of systems designed to assist States in locating noncustodial parents, putative fathers, and custodial parties, for the establishment of paternity and child support obligations. (6)Currently, the FPLS can only be searched by social security number or date of birth, which limits the effectiveness of this tool.  
(7)Improving the search functions of the FPLS will allow for more effective use of the database while maintaining important privacy protections to provide expedited permanency for children. (8)National cross-referencing of responsible father registries in the FPLS would protect registered fathers against court actions in unknown States where the child or mother may have traveled or where the adoptive parents reside. 
3.Responsible father registry 
(a)Requirement To modify Federal Parent Locator ServiceSection 453 of the Social Security Act (42 U.S.C. 653) is amended by adding at the end the following:   (q)Responsible father registry (1)In generalSubject to the preceding provisions of this section, the Secretary shall, in collaboration with the States, modify the Federal Parent Locator Service to improve search functions to allow State agencies administering State responsible father registries to electronically exchange identifying information of mothers and putative fathers of children, and, to the extent possible, to allow a single Federal Parent Locator Service query to search for a putative father registered in any State responsible father registry.
(2)DefinitionIn this section, the term responsible father registry means a registry for the receipt of information which directly relates to the identity or location of biological fathers who have voluntarily registered to assert their paternal rights to a child they may have fathered out of wedlock.. (b)ReportNot later than 12 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the implementation of the requirement under section 453(q) of the Social Security Act, as added by subsection (a) of this section. Such report shall also— 
(1)include a framework to assist States without responsible father registries in setting up such a State registry or coordinating with an existing such State registry; (2)provide direction to States with existing State responsible father registries on best practices for improving efficiencies of such registries; and 
(3)identify administrative and legislative options for ensuring every putative father has access to the protections of a responsible father registry regardless of the State or territory in which the father resides. 4.Parties authorized to access Federal Parent Locator Service (a)State responsible father registriesSection 453(c)(4) of the Social Security Act (42 U.S.C. 653(c)(4)) is amended by inserting , or that is administering a State responsible father registry after part E. 
(b)Adoption and dependency courtsSection 453(c)(2) of such Act (42 U.S.C. 653(c)(2)) is amended— (1)by striking the court and inserting any court; and 
(2)by inserting or an action relating to the dependency or adoption of a child, after maintenance of a child,.  